Case 1:19-cv-01445-RBJ-GPG Document 37 Filed 10/15/19 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:19-CV-01445-RBJ-GPG
  RMR INDUSTRIALS, INC., a Nevada Corporation,
                Plaintiff,
         v.
  GARFIELD COUNTY, COLORADO; and THE GARFIELD COUNTY BOARD OF COUNTY
  COMMISSIONERS, JOHN MARTIN, TOM JANKOVSKY, and MIKE SAMSON, in their
  official capacities,
                Defendants.


    DEFENDANTS’ OBJECTION TO MAGISTRATE JUDGE’S RECOMMENDATION
          REGARDING DEFENDANTS’ MOTION TO DISMISS OR STAY


         Pursuant to Federal Rule of Civil Procedure 72, Defendants Garfield County, the Garfield

  County Board of County Commissioners, John Martin, Tom Jankovsky, and Mike Samson

  (collectively the “County” or “Defendants”) respectfully submit the following objection to

  Magistrate Judge Gallagher’s Recommendation Regarding Defendants’ Motion to Dismiss or

  Stay (Doc. 36) (the “Recommendation”). Defendants do not object to the Recommendation’s

  conclusion that abstention is warranted in this case under Younger v. Harris, 401 U.S. 37 (1971)

  (“Younger”). But, for the reasons discussed below and in its Motion to Dismiss or Stay (Doc.

  25) (the “Motion”), Defendants object to Magistrate Judge Gallagher’s recommendation that it

  should not abstain under Colorado River Water Conservation Dist. v. United States, 424 U.S.

  800 (1976) (“Colorado River”).
Case 1:19-cv-01445-RBJ-GPG Document 37 Filed 10/15/19 USDC Colorado Page 2 of 8




                                          INTRODUCTION

         On May 17, 2019, Plaintiff RMR Industrials, Inc. (“Plaintiff” or “RMR”) filed a state

  court action against the County in Garfield County District Court to stop the County from

  enforcing a Notice of Violation concerning Plaintiff’s limestone quarry operations. Plaintiff

  subsequently filed this action in federal court on May 21, 2019 seeking essentially the same

  relief as it seeks in the state court action. On July 22, 2019, the County filed its Motion asking

  the Court to dismiss or stay this case based on both Younger and Colorado River. The Motion

  was referred to Magistrate Judge Gallagher, who recommended that the Motion be granted and

  that the present case be stayed pursuant to Younger.

         Magistrate Judge Gallagher correctly concluded that abstention was appropriate in this

  case. Defendants agree with the Court’s Recommendation to abstain based on Younger and with

  its assessment of the circumstances of the parallel state and federal actions. Because Colorado

  River provides an additional independent basis for this Court to abstain, however, Defendants

  object only to Magistrate Judge Gallagher’s Recommendation regarding the application of

  Colorado River abstention.

                                            ARGUMENT

         Colorado River applies in the instant case and grants the Court the power to refrain from

  hearing cases “which are duplicative of a pending state proceeding.” CNSP, Inc. v. City of Santa

  Fe, 753 F. App’x 584, 588 (10th Cir. 2018) (unpublished) (quoting D.A. Osguthorpe Family

  P’ship v. ASC Utah, Inc., 705 F.3d 1223, 1233 (10th Cir. 2013)). This “principle—the

  avoidance of duplicative litigation—is at the core of the Colorado River doctrine.” Id. (quoting

  D.A. Osguthorpe, 705 F.3d at 1233). “The doctrine permits a federal court to dismiss or stay a

                                                   2
Case 1:19-cv-01445-RBJ-GPG Document 37 Filed 10/15/19 USDC Colorado Page 3 of 8




  federal action in deference to pending parallel state court proceedings, based on ‘considerations

  of [w]ise judicial administration, giving regard to conservation of judicial resources and

  comprehensive disposition of litigation.’” Fox v. Maulding, 16 F.3d 1079, 1080 (10th Cir. 1994)

  (quoting Colorado River, 424 U.S. at 813).

         To exercise its discretion under Colorado River, the Court must first determine whether

  the state and federal proceedings are parallel, and if they are parallel, it must then consider a non-

  exclusive list of factors that indicate whether “exceptional circumstances” warrant deference to

  the state court proceedings. Id. at 1081. Here, Magistrate Judge Gallagher found, and

  Defendants agree, that the state and federal proceedings at issue are parallel. He concluded that

  “the proceedings arise out of the same operative facts and raise similar legal issues,” that “the

  state court action is an entirely appropriate vehicle for the complete resolution of this

  controversy,” and that if this Court abstains “there will be nothing further to do in order to

  resolve a substantive part of the case.” Recommendation at 11.

         Once the Court has decided the proceedings are parallel, the Court considers a

  nonexclusive list of factors to decide “whether ‘exceptional circumstances’ exist to warrant

  deference to parallel state proceedings: (1) whether either court has assumed jurisdiction over

  property; (2) the inconvenience of the federal forum; (3) the desirability of avoiding piecemeal

  litigation; and (4) the order in which the courts obtained jurisdiction.” Fox, 16 F.3d at 1082 (citing

  Colorado River, 424 U.S. at 818). Other factors may include “whether federal law provides the

  rule of decision . . . and the adequacy of the state court action to protect the federal plaintiff’s

  rights.” Id. at 1082 (internal citations omitted). “No single factor is dispositive.” Id.



                                                     3
Case 1:19-cv-01445-RBJ-GPG Document 37 Filed 10/15/19 USDC Colorado Page 4 of 8




          When Magistrate Judge Gallagher applied the Colorado River factors, he decided that

  exceptional circumstances do not warrant abstention. Defendants disagree with Magistrate Judge

  Gallagher’s application of the pertinent Colorado River factors. The County maintains that the

  Colorado River factors weigh in favor of abstention here.

                                      Jurisdiction over the Property

          The County agrees with Magistrate Judge Gallagher’s analysis of the first factor.

                                The Inconvenience of the Federal Forum

          Magistrate Judge Gallagher applied the correct analysis of the convenience factor, but his

  ultimate conclusion that this factor tips in favor of Plaintiff is contrary to the analysis.

  Magistrate Judge Gallagher began his analysis by noting Plaintiff’s assertion that the

  convenience factor is neutral and Defendants’ argument that the state court presents a more

  convenient forum. Recommendation at 12. He then examined the physical location of the

  events and witnesses involved in this case in relation to the federal and state courthouses and

  concluded that “[w]ere this matter to proceed to trial . . . witnesses and the situs of the events are

  closer to the state court.” Id. However, Magistrate Judge Gallagher then found that “this factor

  tips, slightly, in favor of Plaintiff . . . because of the possibility of trial and the convenience of the

  witnesses during that stage.” Id. (emphasis added). Given the preceding analysis that the state

  court would be more convenient if this case proceeds to trial, the state court presents a more

  convenient forum. This factor thus weighs, even if only slightly, in favor of federal court

  abstention.




                                                      4
Case 1:19-cv-01445-RBJ-GPG Document 37 Filed 10/15/19 USDC Colorado Page 5 of 8




                           The Desirability of Avoiding Piecemeal Litigation

          “The avoidance of piecemeal litigation is the ‘paramount’ consideration of the Colorado

  River doctrine.” CNSP, Inc. v. City of Santa Fe, No. 17-cv-827 MCA/KRS, 2018 WL 1737549,

  at *5 (D.N.M. Apr. 9, 2018), aff’d on other grounds by CNSP, Inc., 735 Fed. App’x 584 (citing

  D.A. Osguthorpe, 705 F.3d at 1234). Magistrate Judge Gallagher determined that this factor is

  “not at issue.” Recommendation at 12. This conclusion, however, presupposes abstention on

  other grounds (i.e., Younger) and thus does not complete the analysis that Colorado River

  mandates. See id. Younger provides an independent and appropriate ground for this Court to

  abstain, and if the Court adopts the Younger portion of the Recommendation, piecemeal

  litigation will be a nonissue. But if the Court declines to adopt the Recommendation to abstain

  under Younger, the desirability of avoiding piecemeal litigation will be a relevant and critical

  factor weighing strongly in favor of abstention.1 The Court therefore must still decide whether

  Colorado River abstention would avoid the risk of piecemeal litigation. See Recommendation at

  13. Magistrate Judge Gallagher did not analyze this question.

          Setting aside Younger, abstaining here under Colorado River while the parties proceed in

  state court is the most efficient means of resolving the parties’ dispute, and it avoids any risk of

  piecemeal litigation. As Magistrate Judge Gallagher noted, the state court action provides an

  “entirely appropriate vehicle for the complete resolution of this controversy.” Recommendation

  at 11. If this case is stayed until the state action is resolved, there will likely be no need to do

  anything further in this Court. See id. If any issues do remain unresolved (such as Plaintiff’s


  1
    Magistrate Judge Gallagher’s assessment that “resolution will not be piecemeal” because “it [is]
  likely that one of these matters will be stayed and the other will proceed apace” affirms that
  abstention is the proper means of preventing piecemeal litigation. Recommendation at 12.
                                                     5
Case 1:19-cv-01445-RBJ-GPG Document 37 Filed 10/15/19 USDC Colorado Page 6 of 8




  alleged theoretical damages), this case can proceed without any risk of “inconsistent and

  conflicting results.” See CNSP, Inc., 2018 WL 1737549, at *6. This factor therefore weighs in

  favor of abstention.

                          The Order in Which the Courts Obtained Jurisdiction

         The next factor is the order in which the courts obtained jurisdiction. Magistrate Judge

  Gallagher’s conclusion that this factor does not “break[] in favor of either party,”

  Recommendation at 13, fails to give adequate weight to “the general rule in federal litigation that

  the first court to obtain jurisdiction should have priority.” Adolph Coors Co. v. Davenport Mach.

  & Foundry Co., 89 F.R.D. 148 at 153 (10th Cir. 1981). The mandate that this factor “should not

  be measured exclusively by which complaint was filed first” does not instruct courts to disregard

  the order of filings. See Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 3

  (1983) (emphasis added). As the first-filed case, the state court action takes priority, and this

  factor thus tips in favor of abstention.

                                  Other Factors Supporting Abstention

         As Magistrate Judge Gallagher notes, the factors he applied are “nonexclusive.”

  Recommendation at 11. As discussed in Defendants’ Motion, additional relevant factors support

  abstention under Colorado River, including that state and local law provide the rule of decision

  for claims in both the state and federal court actions, and that the state court provides an adequate

  and appropriate forum to hear all of Plaintiff’s claims. Motion at 14–15. While Magistrate

  Judge Gallagher examined these factors in concluding that the parties were involved in parallel

  proceedings, these factors provide additional justification for abstention under the Colorado

  River balancing test.

                                                    6
Case 1:19-cv-01445-RBJ-GPG Document 37 Filed 10/15/19 USDC Colorado Page 7 of 8




                                        CONCLUSION

         The Colorado River factors weigh in favor of abstention here. Therefore, Defendants

  respectfully request that the Court decline to adopt the Magistrate Judge’s Recommendation

  regarding Colorado River abstention, and grant Defendants’ Motion pursuant to both Younger and

  Colorado River.

                                             Respectfully submitted,

  Date: October 15, 2019                     ARNOLD & PORTER KAYE SCHOLER LLP

                                             By: /s/ Timothy R. Macdonald
                                                 Timothy R. Macdonald
                                                 Kathleen K. Custer
                                                 370 Seventeenth Street, Suite 4400
                                                 Denver, CO 80202-1370
                                                 Telephone: (303) 863-1000
                                                 Fax: (303) 832-0428
                                                 timothy.macdonald@arnoldporter.com
                                                 katie.custer@arnoldporter.com

                                                    Attorneys for Defendants




                                                7
Case 1:19-cv-01445-RBJ-GPG Document 37 Filed 10/15/19 USDC Colorado Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2019, I electronically filed the foregoing
  OBJECTION TO MAGISTRATE JUDGE’S RECOMMENDATION REGARDING
  DEFENDANTS’ MOTION TO DISMISS OR STAY with the Clerk of the Court using the
  CM/ECF system, which will send notification of such filing to the following e-mail addresses:

  David McConaughy - dmcconaughy@garfieldhecht.com
  Christopher Bryan - cbryan@garfieldhecht.com
  Bailey Calhoun - bcalhoun@garfieldhecht.com

  Attorneys for Plaintiff



                                              /s/ Timothy R. Macdonald by Tanya D. Huffaker




                                                 8
